DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,294,460 B2. This is a statutory double patenting rejection.
The following is an example for comparing claim 1 of this application and claim 4 of U.S.  
Patent 11,294,460 B2
Claim 1 of this application
Claim 4 of U.S. Patent  
11,294,460 B2
1. A method for detecting an eye event of a user using an eye tracking system, the method comprising: capturing a first image of a first eye of a user; capturing an image of a second eye of the user a first period after capturing the first image of the first eye and a second period before capturing a next image of the first eye; capturing a second image of the first eye the second period after capturing the image of the second eye; determining that an eye event has occurred based on a difference between the first and second images of the first eye; and performing at least one action if it is determined that that an eye event has occurred.
 4. A method for detecting an eye event of a user using an eye tracking system, the method comprising: capturing a first image of a first eye of a user; capturing an image of a second eye of the user a first period after capturing the first image of the first eye and a second period before capturing a next image of the first eye; capturing a second image of the first eye the second period after capturing the image of the second eye; determining that an eye event has occurred based on a difference between the first and second images of the first eye; and performing at least one action if it is determined that that an eye event has occurred.


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622